Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendment filed on: 08/17/2021. Claims 1, 8 and 14 are amended.
With regards to the 35 USC 112 rejections previously applied to claims 1-20, they are withdrawn, in view of applicant’s amendments.
Claims 1-3, 7-10 and 14-16 remain rejected under 35 U.S.C. 103 as being unpatentable over  Foster et al (US Application: US 2009/0083023, published: Mar. 26, 2009, filed: Jun. 16, 2006) in view of Shi et al (“Two Phase Evaluation for Selecting Machine Translation Services”, published: 2012, pages 1-8) in view of Sumita et al (US Application: US 20050055217, published: Mar 10, 2005, filed: Aug. 3, 2004).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Foster et al (US Application: US 2009/0083023, published: .

With regards to claim 1. Foster et al teaches a comput[ing]-implemented translation-engine suggestion method, the method comprising: 

identifying a probe for … translation-engines for an input text (paragraph 0058: words/probes among word-pairs of source to translations (translation engines) are identified for use against the input)); 

segmenting sections of the input text into a plurality of segments according to the identified probe (paragraphs 0043, 0060 and 0061: the input text can segmented into vector form according to vector format used by one or more identified source words in the pairs (probes) for correlation determination within subspace(s)); 

fragmenting the input text into fragments according to the segments (paragraph 0060: the input text is further fragmented to identify important words with respect to vector segment data); 

applying each fragment to the identified probe using the corresponding … translation-engine to obtain a best translation for each fragment (paragraph 047: the words of the ; and 

outputting a translation by combining the best translation for each fragment (Fig. 1: the translation is output into target language space).

Although Foster et al teaches translation engines, Foster et al does not expressly teach those translation engines are third-party translation engines.

Yet Shi et al expressly teach those translation engines are third-party translation engines (Abstract, page 1772, left column, Figure 3: third party machine/computing translation engines can be selected in a network service environment (interpreted as a cloud computing environment)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Foster et al’s ability to select a specific target translation engine, such that the type of target translation engine could have been a third party machine target translation engine within a cloud type environment, as taught by Shi et al. The combination would have allowed Foster et al to have used/selected “the most appropriate machine translation service” (Shi et al, page 1772, left column). 

computer.

Yet Sumita et al teaches a translation method implemented on a computer (Fig 6, Fig 15, paragraphs 0026, 0148-0152: a translation system that can obtain translations from other networked apparatuses/machines when provided input text using a computer having a processor and instructions executed from memory).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Foster et al and Shi et al’s ability to implement a cloud type computing method, such that the computing method is specifically executed at least on a computer with processor and memory within a cloud/networked-environment, as taught by Sumita et al. The combination would have allowed Foster and Shi et al to have implemented an improved way to increase translation quality while reducing time, labor and cost (Sumita et al, paragraph 0018). 

With regards to claim 2. The method of claim 1, Foster et al teaches wherein the identifying identifies a plurality of probes (paragraph 0030: a plurality of probes assigned to the mappings are identified to for use/reference against the input text), and wherein a process for segmenting the sections of the input text and training a model to identify the probes are learned by processing input training text by tokenizing the input training text into sentences which are mapped onto a vector space using sentence embedding 

With regards to claim 3. The method of claim 2, Foster et al teaches wherein the sentences are clustered based on the sentence embedding, and wherein the sentences at a center of the cluster are identified and are assigned as a cluster label (paragraph 0067: the sentences are clustered according to the vector representations and the centroid is assigned a labeled with an S-Centroid).

With regards to claim 7. The method of claim 1, the combination of Foster et al, Shi et al and Sumita et al teaches a method is embodied in a cloud-computing environment, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 8, the combination of Foster et al, Shi et al and Sumita et al teaches A computer program product for metadata-based characterization, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: identifying a probe for third-party translation-engines for an input text; segmenting sections of the input text into a plurality of segments according to the identified probe; fragmenting the input text into fragments according to the segments; applying each fragment to the identified probe using the corresponding third-party translation-engine to obtain a best translation for each fragment; and outputting a translation by combining the best translation for each fragment, as similarly explained in the rejection of claim 1.

With regards to claim 9, which depends on claim 8, Foster et al,  Shi et al and Sumita et al teaches wherein the identifying identifies a plurality of probes, and wherein a process for segmenting the sections of the input text and training a model to identify the probes are learned by processing input training text by tokenizing the input training text into sentences which are mapped onto a vector space using sentence embedding, as similarly explained in the rejection of claim 2.

With regards to claim 10, which depends on claim 9, Foster et al,  Shi et al and Sumita et al teaches wherein the sentences are clustered based on the sentence embedding, and wherein the sentences at a center of the cluster are identified and are assigned as a cluster label, as similarly explained in the rejection claim 3.

With regards to claim 14, Foster et al,  Shi et al and Sumita et al teaches A metadata-based characterization system, the system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: identifying a probe for third-party translation-engines for an input text; segmenting sections of the input text into a plurality of segments according to the identified probe; fragmenting the input text into fragments according to the segments; applying each fragment to the identified probe using the corresponding third-party translation-engine to obtain a best translation for each fragment; and outputting a translation by combining the best translation for each fragment, as similarly explained in the rejection of claim 1. 

With regards to claim 15, which depends on claim 14, Foster et al,  Shi et al and Sumita et al teaches wherein the identifying identifies a plurality of probes, and wherein a process for segmenting the sections of the input text and training a model to identify the probes are learned by processing input training text by tokenizing the input training text into sentences which are mapped onto a vector space using sentence embedding, as similarly explained in the rejection of claim 2. 

With regards to claim 16, which depends on claim 15, Foster et al,  Shi et al and Sumita et al teaches wherein the sentences are clustered based on the sentence embedding, and wherein the sentences at a center of the cluster are identified and are assigned as a cluster label, as similarly explained in the rejection of claim 3. 

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. 
The applicant emphasizes that paragraph 023 of the instant application recites “a probe (or a plurality of probes) is used to evaluate the performance of translation engines for a plurality of semantic types. When a new text is provided to the system to be translated, it finds the probes with the highest semantic similarity for each segment of the text as predicted by a Siamese RNN network. A probe is a sentence (or clause or 
The examiner respectfully points out that by the provided definition, it can be interpreted that a probe is a sentence (or clause or phrase or at its most granular, a word) which has a desired translation outcome. The definition does not necessitate that the probe has predefined desired translation. Thus the applicant’s argument is not persuasive since the applicant is arguing limitations not required by the provided definition, and should the applicant require the probe to have a predefined/pre-fixed translation, then the examiner recommends clarifying the claim language to specify the type of desired translation. Even under a hypothetical situation where the claim language does require the desired translation to be mapped to a predefined/fixed desired translation, the examiner notes that the word pair of Foster is representative of a phrase or word (‘S’) that is predefined to map to a specific translation (‘T’) (see paragraph 0054), and thus, Foster is maintained to teach the definition of ‘A probe is a sentence (or clause or phrase or at its most granular, a word) which has a desired translation’ and the applicant’s argument is not persuasive. 
With regards to the applicant arguing that the word pairs of Foster are not used to evaluate performance of translation engines for a plurality of semantic types, this argument is not persuasive since the translation engines (each translation engine being a document-corpus associated with its own grouping of source to target language pairs is representative of a semantical type of subject/topic-space (paragraph 0054) that references a potential translation mapping. Thus, the teachings of Foster are maintained, as the use of pairs as probes are still met/satisfied with respect to the definitions supplied by the applicant (since pairs themselves are used to determine/evaluate the best performing/relevant cluster, in order to identify best source to target translation mapping). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178